Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 3/4/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 22-23 and 25-40 are allowed.
Regarding independent claim 22 and the dependent claims, the prior art fails to teach or suggest a damped component comprising: a component body; a friction damped insert associated with said component body, said friction damped insert being formed from a sheet of flexibly foldable or coilable material, said sheet of flexibly foldable or coilable material having first and second sides and being folded or coiled into a configuration of a non-flat elongated body wherein said sheet of flexibly foldable or coilable material includes a plurality of perforations that are configured to allow molten material to flow therethrough.
The closest prior art of Rodriguez (US 2004/0011801) teaches a component, however, fails to teach wherein said sheet of flexibly foldable or coilable material includes a plurality of perforations that are configured to allow molten material to flow therethrough.
The other references of record do not teach or suggest the combined limitations not taught by Rodriguez (‘801).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
March 6, 2021